 1                                                                    Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                        Case No. 2:19-cv-01144 RSL
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                     ORDER ON THE CARPENTERS
     EMPLOYERS VACATION TRUST OF                         TRUSTS’ MOTION FOR ENTRY OF
11   WESTERN WASHINGTON; CARPENTERS                      DEFAULT JUDGMENT AGAINST
     OF WESTERN WASHINGTON INDIVIDUAL                    ALL DEFENDANTS
     ACCOUNT PENSION TRUST; AND
12
     CARPENTERS-EMPLOYERS
     APPRENTICESHIP AND TRAINING TRUST
13   FUND OF WASHINGTON-IDAHO,
14                               Plaintiffs,
            v.
15
     HUYLAR CONSTRUCTION CO., INC., a
16   Washington corporation; and RON HUYLAR,
     an individual,
17
                                 Defendants.
18
            This matter is before the Court on the motion of Plaintiffs, commonly known as the
19
     Carpenters Trusts of Western Washington, for entry of default judgment against Defendants
20
     Huylar Construction Co., Inc. (“Huylar Construction”) and Ron Huylar. The Court has
21
     considered the motion, supporting papers with exhibits, as well as the pleadings, court files,
22
     and records in this matter.
23
     ORDER – 1                                                                 BARLOW COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     2:19-cv-01144 RSL                                                   1325 FOURTH AVENUE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900
             1700 004 vb021903
 1          The Court, being otherwise generally advised, ORDERS:

 2          1.        The Carpenters Trusts’ motion for entry of default judgment is GRANTED;

 3          2.        The Court finds that Defendant Huylar Construction is liable to the
                      Carpenters Trusts under the provisions of the collective bargaining and trust
 4                    agreements that govern the relationship in this matter;

 5          3.        The Court finds that Defendant Huylar Construction is liable to the
                      Carpenters Trusts for $177,260.11, consisting of $129,239.63 in fringe
 6                    benefit contributions, $29,706.71 in liquidated damages, and $18,313.77 in
                      accrued, prejudgment interest for the period for the period July 1, 2017
 7                    through September 30, 2019;

 8          4.        The Court finds that Defendant Huylar Construction is liable to the
                      Carpenters Trusts for $15,809.50 in attorney fees under 29 U.S.C
 9                    §1132(g)(2)(D), and $606.00 in costs directly related to this action;

            5.        The Court finds that Defendant Ron Huylar has joint and several liability
10
                      under ERISA and under Washington law for $15,757.41 of the above
                      amounts owed by Huylar Construction, consisting of $4,399.00 in vacation
11
                      pay, $1,040.00 in 401(k) contributions, and $10,318.41 in union dues
                      withheld from employee paychecks, but not remitted to the Carpenters
12
                      Trusts;
13          6.        This judgment shall bear interest at the 12 percent, per annum rate specified
                      in the applicable trust agreements from the date of this judgment until paid in
14                    full, as allowed under 29 U.S.C. § 1132(g)(2); and
15          7.        The Clerk of Court is directed to enter judgment against Defendants Huylar
                      Construction Co., Inc. and Ron Huylar consistent with this order.
16

17
                      Dated this 10th day of March, 2020.
18

19
                                                    A
                                                    Honorable Robert S. Lasnik
20
                                                    United States District Judge
21

22

23
     ORDER – 2                                                                   BARLOW COUGHRAN
                                                                             MORALES & JOSEPHSON, P.S.
     2:19-cv-01144 RSL                                                     1325 FOURTH AVENUE, SUITE 910
                                                                                  SEATTLE, WA 98101
                                                                                    (206) 224-9900
             1700 004 vb021903
